MEMORANDUM **
Leo Walking Eagle appeals the 18-month sentence imposed following revocation of his probation. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Walking Eagle contends the district court erred by failing to consider the sentencing range applicable when he was originally sentenced, after the court rejected the sentencing range under Sentencing Guidelines § 7B1.4(a). Because Walking Eagle failed to raise this issue in the district court, we review for plain error, see United States v. Vences, 169 F.3d 611, 613 (9th Cir.1999). We are unpersuaded.
We conclude that the district court’s review of the presentence report, which contains Walking Eagle’s original sentencing guidelines range, comports with the requirement that the district court “consider the range applicable to the underlying offense after rejecting the range prescribed by the policy statements.” United States v. Olabanji, 268 F.3d 636, 639 (9th Cir. 2001).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.